

117 HR 385 IH: Preparing Localities for an Autonomous and Connected Environment Act
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 385IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Blumenauer (for himself and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Transportation to make grants for the operation of a clearinghouse to collect, conduct, and fund research on the influences of highly automated vehicles on land use, urban design, transportation, real estate, and municipal budgets, and for other purposes.1.Short titleThis Act may be cited as the Preparing Localities for an Autonomous and Connected Environment Act or the PLACE Act.2.National highly automated vehicle and mobility innovation clearinghouse(a)In generalSubchapter I of chapter 55 of title 49, United States Code, is further amended by adding at the end the following:5506.National highly automated vehicle and mobility innovation clearinghouse(a)In generalThe Secretary shall make a grant to an institution of higher education engaged in research on the secondary impacts of highly automated vehicles and mobility innovation to—(1)operate a national highly automated vehicle and mobility innovation clearinghouse;(2)collect, conduct, and fund research on the secondary impacts of highly automated vehicles and mobility innovation;(3)make such research available on a public website; and(4)conduct outreach and dissemination of the information described in this subsection to assist communities.(b)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section $2,000,000 for each fiscal year from funds made available to carry out sections 512 through 518 of title 23, United States Code. (c)DefinitionsIn this section:(1)Highly automated vehicleThe term highly automated vehicle means a motor vehicle that—(A)is capable of performing the entire task of driving (including steering, accelerating and decelerating, and reacting to external stimulus) without human intervention; and(B)is designed to be operated exclusively by a Level 3, Level 4, or Level 5 automated driving system for all trips according to the recommended practice standards published on June 15, 2018, by the Society of Automotive Engineers International (J3016_201806) or equivalent standards adopted by the Secretary with respect to automated motor vehicles.(2)Mobility innovationThe term mobility innovation means an activity described in section 5316, including mobility on demand and mobility as a service (as such terms are defined in such section).(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(4)Secondary impactsThe term secondary impacts means the impacts on land use, urban design, transportation systems, real estate, accessibility, municipal budgets, social equity, availability and quality of jobs, air quality and climate, energy consumption, and the environment..(b)Clerical amendmentThe analysis for chapter 55 of title 49, United States Code, is amended by adding at the end the following:5506. National highly automated vehicle and mobility innovation clearinghouse..(c)Deadline for clearinghouseThe Secretary of Transportation shall ensure that the institution of higher education that receives the grant described in section 5506(a)(1) of title 49, United States Code, as added by subsection (a), shall establish the national highly automated vehicle clearinghouse described in such section not later than 180 days after the date of enactment of this Act. 